DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
 	The claims have been amended as follows:

	48. (canceled)
	49. (canceled)
	50. (canceled)
	51. (canceled)
	52. (canceled)
	53. (canceled)
	54. (canceled)




Response to Amendment
3.	According to the Amendment, filed 02 July 2021, the status of the claims is as follows:
Claims 28, 31, 33, 35, 36, 38, and 42 are currently amended;
Claim 29, 34, 37, 39, 40, and 43-47 are previously presented;
Claims 30 and 41 are as originally filed;
Claims 48-54 are withdrawn; and
Claims 1-27 and 32 are cancelled.

4.	The objections to claim 28, 38, and 42 are withdrawn in view of the Amendment, filed 02 July 2021.
5.	The rejection to claims 28-31 and 33-47 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. abstract idea, without significantly more, are withdrawn in view of the Amendment, filed 02 July 2021.
6.	The rejection of claims 42-47 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in view of the Amendment, filed 02 July 2021.
7.	The rejection of claims 31, 35, 36, and 38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in view of the Amendment, filed 02 July 2021.
Reasons for Allowance
8.	This application is in condition for allowance except for the presence of claims 48-54 directed to invention non-elected without traverse.  Accordingly, claims 48-54 have been cancelled by the Examiner’s Amendment above.
s 28-31 and 33-47 are allowed.
10.	The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see Remarks, p. 10, filed 17 February 2021, with respect to the rejection of claims 28-34, 39, and 41-47 under 35 U.S.C. 103 as being unpatentable over Haryadi et al., U.S. Patent No. 6,241,681 B1 (“Haryadi”), in view of Heinonen, U.S. Patent Application Publication No. 2016/0058346 Al (“Heinonen”), the rejection of claims 37 under 35 U.S.C. 103 as being unpatentable over Haryadi in view of Heinonen, as applied to claim 28 above, and further in view of Mechlenburg et al., U.S. Patent Application Publication No. 2003/0213489 Al (“Mechlenburg”), and the rejection of claims 40 under 35 U.S.C. 103 as being unpatentable over Haryadi in view of Heinonen, as applied to claim 28 above, and further in view of Loser et al., U.S. Patent Application Publication No. 2015/0328417 Al (“Loser”), were fully considered, and were persuasive in view of the Amendment, filed 17 February 2021.
11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        07/28/2021